Action to recover damages for delaying a contractor in the performance of certain work under a contract. Order denying motion of an impleaded defendant for an order dismissing the complaint set forth in a supplemental pleading as against said defendant or, in the alternative, that the supplemental pleading be made more definite and certain, affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.